Case 1:19-cv-00007-CBA-VMS Document 167 Filed 12/08/20 Page 1 of 4 PageID #: 8779

                                                                                                                                              Mayer Brown LLP
                                                                                                                                   1221 Avenue of the Americas
                                                                                                                                     New York, NY 10020-1001
                                                                                                                                       United States of America

                                                                                                                                            T: +1 212 506 2500
                                                                                                                                                mayerbrown.com


                                                                                                                                           Mark G. Hanchet
                                                                                                                                             T: (212) 506 2695:
                                                                                                                                      MHanchet@mayerbrown.com




  December 8, 2020

  VIA ECF

  Honorable Carol Bagley Amon
  United States District Judge
  United States District Court, Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

  Re:     Bartlett, et al. v. Société Générale de Banque au Liban
          S.A.L., et al., 19 Civ. 007 (CBA) (VMS)

  Dear Judge Amon:

           On behalf of the Moving Defendants,1 we write to request permission to move this Court
  to certify its recent motion to dismiss order (ECF No. 164, the “Decision”) for interlocutory appeal
  under 28 U.S.C. § 1292(b) and to issue an accompanying stay of this case. On November 25, 2020,
  the Court ruled that Plaintiffs had adequately pleaded the elements of their aiding and abetting
  claims under 18 U.S.C. § 2333(d)(2) (“JASTA”). In doing so, the Court “recognize[d] that the
  issues in this case are highly contested.” Decision at 37-38. Indeed, other district courts have
  considered similar claims—some brought by the same Plaintiffs as in this case, represented by the
  same counsel, and involving the same injuries—and have dismissed those claims as insufficiently
  pleaded. See, e.g., Freeman v. HSBC Holdings, plc, 465 F. Supp. 3d 220 (E.D.N.Y. 2020)
  (dismissing JASTA aiding and abetting claims) (“Freeman II”). The Court also recognized that
  there are several appeals currently pending before the Second Circuit that “may largely resolve”
  the issues addressed in the Decision and invited any party to seek a stay.

         The Section 1292(b) standard is met here because the Court decided “a controlling question
  of law” on which there is “substantial ground for difference of opinion” and an “immediate appeal



  1
   The Moving Defendants are (1) Société Générale de Banque au Liban S.A.L., (2) Fransabank S.A.L., (3) MEAB
  Bank s.a.l., (4) BLOM Bank S.A.L., (5) Byblos Bank S.A.L., (6) Bank Audi S.A.L., (7) Bank of Beirut S.A.L., (8)
  Lebanon & Gulf Bank S.A.L., (9) Banque Libano Française S.A.L., (10) Bank of Beirut and the Arab Countries
  S.A.L., and (11) Fenicia Bank s.a.l.
             Mayer Brown is a global services provider comprising an association of legal practices that are separate entities including
              Mayer Brown LLP (Illinois, USA), Mayer Brown International LLP (England), Mayer Brown (a Hong Kong partnership)
                                            and Tauil & Chequer Advogados (a Brazilian partnership).
 Case 1:19-cv-00007-CBA-VMS Document 167 Filed 12/08/20 Page 2 of 4 PageID #: 8780
Mayer Brown LLP


    Honorable Carol Bagley Amon
    December 8, 2020
    Page 2

   from the order may materially advance the ultimate termination of this litigation.”

   1.       The Court Should Certify A Question For Appeal Under 28 U.S.C. § 1292(b)

            A. The Issue Involves A Controlling Question of Law

           Moving Defendants seek to raise on appeal a controlling question of law: what connection
   between alleged banking services, terrorist activities, and injury must a plaintiff asserting a JASTA
   aiding and abetting claim plead? That question concerns the meaning of JASTA and thus is a pure
   question of law. And it is a controlling issue because, if the Second Circuit were to reverse this
   Court’s decision, that “would terminate the action.” In re Air Crash at Georgetown, Guyana, 33
   F. Supp. 3d 139, 155 (E.D.N.Y. 2014). An interlocutory appeal is warranted for the additional
   reason that it would “ha[ve] precedential value for a large number of cases.” Flo & Eddie, Inc. v.
   Sirius XM Radio Inc., 2015 WL 585641, at *1 (S.D.N.Y. Feb. 10, 2015). At least five other cases
   are pending in district courts in this Circuit that present the same or a similar issue.2 The plaintiffs
   in several of those cases are represented by the same counsel as Plaintiffs in this case (Osen LLC),
   and bring substantially similar JASTA aiding and abetting claims against foreign banks. A ruling
   on this issue by the Second Circuit may bring these similar matters to a swifter conclusion as well.

            B. There is a Substantial Ground for Difference of Opinion

           There is a substantial ground for difference of opinion on the standard for pleading the
   elements of a JASTA aiding and abetting claim. Indeed, Judge Chen recently considered
   allegations nearly identical to those presented in this case—namely, that a foreign bank maintained
   an account for the “Hezbollah Martyr’s Foundation” (an alleged accountholder here) and that these
   banking services substantially assisted the persons that committed the very same attacks at issue
   here. Freeman II, 465 F. Supp. 3d at 231.3 Judge Chen found these allegations insufficient:

            [Plaintiffs allege] that Commerzbank was “generally aware” that by
            maintaining a bank account for the Hezbollah Martyrs Foundation, the bank
            was involved in giving Hezbollah, “directly or indirectly,” access to the
            international financial system that allowed Hezbollah to “effectively raise
            funds from donors outside of Lebanon.” What Plaintiffs do not plead is a
            direct connection between the services that Commerzbank provided to the

   2
     Freeman v. HSBC Holdings plc, No. 1-cv-7359 (E.D.N.Y.); Bowman v. HSBC Holdings plc, 19-cv-2146 (E.D.N.Y)
   (“Bowman”); O’Sullivan v. Deutsche Bank AG, 17-cv-8709 (S.D.N.Y.) (“O’Sullivan I“); O’Sullivan v. Deutsche Bank
   AG, 18-cv-12325 (S.D.N.Y.) (“O‘Sullivan II”); Neiberger v. Deutsche Bank AG, 19-cv-3005 (S.D.N.Y.).
   3
     Freeman II is related to, but distinct from, Freeman v. HSBC Holdings plc, No. 14-cv-6601 (“Freeman I”), which
   the Court noted is currently on appeal. Freeman II involves different plaintiffs, but the same defendants and
   substantially the same allegations as in Freeman I. Critically, however, Freeman I does not involve JASTA aiding
   and abetting claims—only JASTA conspiracy claims. Judge Chen’s June 5, 2020 dismissal ruling addressed the
   JASTA aiding and abetting claims in Freeman II and Bowman (another related case), which were not resolved by
   virtue of the court’s earlier dismissal of Freeman I. Freeman II was not immediately appealable because claims against
   one defendant (who appeared in Freeman I, but not in Freeman II or Bowman, and thus defaulted) remain pending.
 Case 1:19-cv-00007-CBA-VMS Document 167 Filed 12/08/20 Page 3 of 4 PageID #: 8781
Mayer Brown LLP


    Honorable Carol Bagley Amon
    December 8, 2020
    Page 3

          Foundation and any alleged terrorist activities. Even assuming that the
          Foundation was an FTO at the time Commerzbank maintained an account
          for the Foundation, the absence of any factual allegations showing a
          connection between the bank’s services and the terrorist activity at issue is
          fatal to Plaintiffs’ aiding and abetting claim.

   Id. (citing Honickman v. BLOM Bank SAL, 432 F. Supp. 3d 253, 265 (E.D.N.Y. 2020); Weiss v.
   National Westminster Bank PLC, 381 F. Supp. 3d 223, 239 (E.D.N.Y. 2019); Kaplan v. Lebanese
   Canadian Bank, SAL, 405 F. Supp. 3d 525, 532–33 (S.D.N.Y. 2019)). The lack of connection
   between the alleged banking services, terrorist activity, and the plaintiffs’ injuries led Judge Chen
   to conclude that the Freeman plaintiffs had failed to adequately plead either general awareness or
   knowing substantial assistance. 465 F. Supp. 3d at 233. On the other hand, Judge Cogan recently
   sustained JASTA aiding and abetting claims (albeit on allegations that differ from those here) in
   Henkin v. Kuveyt Türk Katilim Bankasi A.Ş., 2020 WL 6143654 (E.D.N.Y. Oct. 20, 2020), in a
   ruling relied upon by this Court in the Decision. Judge Cogan, as this Court recognized, has
   certified the Henkin decision for interlocutory appeal in light of the split among district courts in
   analyzing JASTA aiding and abetting claims. 2020 WL 6100121 (E.D.N.Y. Nov. 13, 2020).

           The fact that district courts have considered similar allegations and reached the opposite
   conclusion establishes that there is a substantial ground for difference of opinion. See, e.g., Capitol
   Records, LLC v. Vimeo, LLC, 972 F. Supp. 2d 537, 552 (S.D.N.Y. 2013). Each of Honickman,
   Weiss, and Kaplan, as the Court notes (Decision at 37), are currently on appeal. Judge Chen’s
   aiding and abetting ruling in Freeman II—which addresses many of the very same issues presented
   here and differs materially from the JASTA cases currently before the Second Circuit—is not yet
   final and appealable (see supra note 3). An interlocutory appeal in this case, therefore, would afford
   the Second Circuit an opportunity to opine on those issues that it does not currently have.

          C. Immediate Appeal Would Materially Advance Termination of this Litigation

          An interlocutory appeal would materially advance the termination of this litigation because
   it would be dispositive of Plaintiffs’ claims. The Court should certify an interlocutory appeal if
   doing so is the “most efficient means of advancing or disposing of the litigation.” Repub. of
   Colombia v. Diageo N. Am. Inc., 619 F. Supp. 2d 7, 11 (E.D.N.Y. 2007). If the Second Circuit
   agrees with Moving Defendants, Plaintiffs’ claims should be dismissed. See, e.g., Tanasi v. New
   Alliance Bank, 768 F.3d 195, 198 (2d Cir. 2015) (accepting certification of an interlocutory appeal
   where resolution in defendants’ favor would mean that “the case would effectively be concluded”).
   Without an interlocutory appeal, the parties risk incurring significant expense and burdensome
   discovery, for claims that ultimately may prove not to be viable.

           In addition to certifying the Decision for interlocutory appeal (and even if this Court
   declines to certify the Decision for appeal), the Court should issue a stay of proceedings. The
   Second Circuit is likely to provide guidance on at least some of the issues that Moving Defendants
   seek to appeal. It makes sense for the Court to stay the case so that the parties can take advantage
   of that guidance, rather than proceed with costly discovery that may ultimately prove unnecessary.
 Case 1:19-cv-00007-CBA-VMS Document 167 Filed 12/08/20 Page 4 of 4 PageID #: 8782
Mayer Brown LLP


    Honorable Carol Bagley Amon
    December 8, 2020
    Page 4

                                     Respectfully submitted,

                                     /s/ Mark. G. Hanchet

                                     Mark G. Hanchet


   Cc: Counsel of Record (via ECF)
